Opinion by
Cole, J.
In accordance with stipulation of counsel and on the authority of the decisions cited, which records were incorporated herein, the protests were sustained as follows: (1) Merchandise the same as the commodity passed upon in Quong Yuen Shing Co. v. United States (31 C. C. P. A. 43, C. A, D. 247) was held dutiable at 20 percent under paragraph 1558 as a nonenumerated manufactured article; (2) certain items the same as those the subject of Oy Wo Tong Co. v. United States (5 Cust. Ct. 70, C. D. 372), amended by Abstract 44821, were held entitled to free entry under paragraph 1669 as crude drugs; and (3) other items similar to Oy Wo Tong Co. v. United States, supra, were held dutiable at 10 percent under paragraph 34 as drugs, advanced in value.